           Case 1:19-cr-00225-NONE-SKO Document 42 Filed 11/04/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00225-NONE
 9
                                   Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
10                           v.                            IN GOVERNMENT’S NOTICE

11   HECTOR MENDOZA
                                   Defendant.
12

13

14          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
15 Request to Seal, IT IS HEREBY ORDERED that the supplement to defendant Hector Mendoza’s plea

16 agreement and the government’s Request to Seal shall be SEALED until further order of this Court.

17          It is further ordered that access to the sealed documents shall be limited to the government and
18 counsel for the defendant.

19          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
20 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

21 the government’s request, sealing the government’s motion serves a compelling interest. The Court

22 further finds that, in the absence of closure, the compelling interests identified by the government would

23 be harmed. In light of the public filing of its request to seal, the Court further finds that there are no

24 additional alternatives to sealing the government’s motion that would adequately protect the compelling

25 interests identified by the government.

26 IT IS SO ORDERED.
27
         Dated:    November 4, 2020
28                                                       UNITED STATES DISTRICT JUDGE


       [PROPOSED] ORDER SEALING DOCUMENTS AS SET           1
30     FORTH IN GOVERNMENT’S NOTICE
